DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31 and 33-61 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 31 recites, “so that no play exists between the obtuse butting surface and the counterpart obtuse butting surface in the assembled state of the two interlocked panels.” No reference to “play” or tolerance between panels at the joint is made in the original disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 33-47 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Wallin, US 2011/0146188.
Regarding claims 31 and 33-37:
Wallin discloses a panel comprising a panel core, a panel surface, a panel underside and at least one edge pair of mutually opposite complementary panel edges provided with complementary locking means, wherein the complementary locking means are of such a configuration that in the assembled state of two of those panels beneath a visible join by means of the assembled complementary locking means both a locking action of the panel edges can be achieved in a direction perpendicular to the panel surface (refer to Fig. 3b) and also a locking action can be achieved to prevent the panels from moving apart and more specifically away from each other within the panel plane in a direction perpendicular to the locked panel edges, with the proviso that the panel edges provided with the complementary locking means have an upper portion and a lower portion in relation to the thickness of the panel, wherein the complementary locking means are arranged and formed in the lower portion of the panel edges, wherein the upper portion of the panel edges is provided for the formation of the upper join region including the visible part of the join and for that purpose the upper portion at each panel edge {00512913 }5of the edge pair has an edge break which in the assembled state of two of said panels forms a recessed join, wherein the edge breaks of the complementary panel edges are of different sizes in the upper portion of the panel edges, and in the assembled state of two complementary panel edges the larger edge break (17) is covered by the smaller edge break (19’), wherein an obtuse butting surface is provided at a lower end of the larger edge break

    PNG
    media_image1.png
    441
    821
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    509
    904
    media_image2.png
    Greyscale


Wallin discloses wherein provided in the upper portion of the panel edges at that panel edge having the smaller edge break is a counterpart butting surface (19’/19) cooperating with the obtuse butting surface, that is provided beneath the larger edge break;  
wherein the panel edge having the smaller of the two edge breaks has beneath that smaller edge break an undercut counterpart surface  (at 16) for the covered part of the larger edge break;  
wherein the counterpart butting surface is of such a configuration that in its upper region it is provided with an oversize so that in the assembled state pressing against the obtuse butting surface of the complementary panel edge can be achieved with the upper region of the counterpart butting surface; {00512913 }6  
wherein the obtuse butting surface and the counterpart butting surface are so arranged that in the assembled state of two complementary panel edges a wedge-shaped gap (between 9 and 10) is formed between the obtuse butting surface and the counterpart butting surface, such that the tip of the wedge-shaped gap faces upwardly towards the panel surface;  
wherein in the assembled state of two complementary panel edges the obtuse butting surface and the counterpart butting surface are in contact with each other at the tip of the wedge-shaped gap (refer to Fig. 4);
wherein a wedge shaped gap has a wedge angle in the region of 0° and that a central axis of the gap, that halves the wedge angle is arranged perpendicularly to the panel surface.
Wallen does not expressly disclose wherein no play exists between butting surfaces.
However, para. 0061 of Wallen states, “the locking groove and the locking element can be formed with a small play or space” suggesting that play between the panels may or may not be present.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to not provide play in the panel joint of Wallen as not all environments would have swelling and shrinking as addressed by having play within the joint.
Regarding claims 38-39:
Wallin discloses wherein in the lower portion of the complementary panel edges the complementary locking means are in the form of complementary hook profiles, namely an upwardly open receiving hook and a downwardly open arresting hook (6 and 30), that both complementary hook profiles have holding surfaces provided integrally on the panel core and by means of which the locking action to prevent the panels moving apart within the panel plane away from each other in a direction perpendicular to the locked panel edges can be {00512913 }7achieved and that there is provided a separate locking element for the locking action in the vertical direction perpendicular to the panel surface;
wherein the separate locking element is mounted at one of the complementary panel edges and has a latching means with which it is latchable in a latching recess of the complementary panel edge.
Regarding claim 40:
Wallin discloses wherein provided in the lower portion of the complementary panel edges are locking means including a groove profile and a complementary tongue profile (6 and 30), the groove profile and the complementary tongue profile have holding surfaces, by means of which the locking action preventing the panels from moving apart within the panel plane away from each other in a direction perpendicular to the locked panel edges can be achieved and the tongue profile at its tongue top side has a contact surface and the groove profile at an upper groove wall has a complementary internal surface whereby in the assembled state the locking action can be achieved in the vertical direction perpendicular to the panel surface.
Regarding claims 41-45:
Wallin discloses wherein the lower groove wall projects distally from the panel edge further than the upper groove wall (refer to Figs. 3a and 4, whereby 6 projects further), a holding edge (12) is provided at the free end of the lower groove wall and the holding surface for the locking action to prevent the panels moving apart in the panel plane is provided at the holding edge;  {00512913 }8  
wherein the groove profile and the tongue profile are adapted for a snap locking action in which locking is effected by level displacement of two identical panels with the panel edges perpendicularly towards each other and/or are so adapted that a panel is lockable to an identical panel by a pivotal movement, in that the panel is fitted in an inclined plane relative to the panel plane of the identical other panel and the tongue profile is lockable by subsequent pivotal movement of the inclinedly fitted panel into the plane of the other panel with its groove profile (pivotal locking);
wherein one of the holding surfaces for the locking action to prevent level movement of the panels apart is arranged at the lower groove wall of the groove profile and said holding surface is disposed in the region of the lower longer groove wall which extends distally over the length of the upper groove wall, said holding surface is in the form of an inclined plane (refer to inclined portion at 12) which drops towards the groove bottom of the groove profile and the holding surface of the tongue profile, that is complementary to the holding surface of the groove profile, at the tongue underside, is also an inclined plane which in the assembled state bears in surface relationship against the holding surface of the groove profile;  
wherein the groove profile and the tongue profile are adapted for pivotal locking, provided at the tongue underside is a flat lower shoulder surface oriented parallel to the panel surface, and the {00512913 }9groove profile at a lower groove wall has a contact surface for the shoulder surface of the tongue profile, wherein the contact surface is also flat and parallel to the panel surface (surface above 6);  
wherein the contact surface on the tongue top side is parallel to the panel surface and the complementary internal surface of the upper groove wall of the groove profile is arranged parallel to the panel surface.
Regarding claim 46:
Wallin discloses wherein the contact surface of the tongue top side has a distal end and a proximal end and likewise the shoulder surface of the tongue underside has a distal end and a proximal end and that a spacing is provided between the distal end of the shoulder surface and the proximal end of the contact surface (pivotal connection, refer to Fig. 5a).
Regarding claim 47:
Wallin discloses wherein the lower groove wall rises out of the plane of the contact surface towards the groove bottom.
Regarding claims 50:
Wallin discloses wherein the contact surface provided on the groove profile for the lower shoulder surface of the tongue profile is disposed in the region of the lower groove wall that projects distally further from the panel edge in relation to the upper groove wall. 

Claims 48-49 and 51-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallin, US 2011/0146188 in view of Cappelle et al., US 2011/0011026.
Regarding claims 48-49 and 51-57:
Wallin discloses wherein the groove profile and the tongue profile are adapted for snapping locking, but Wallin does not expressly disclose two contact surfaces. 
Cappelle discloses a panel wherein at its tongue underside the tongue profile (10) proximally has a lower shoulder surface (sloping down from distal point 10) and has a carrying surface (refer to Fig. 3b, the planar top portion of point 10) distally and near the free end of the tongue profile, the complementary groove profile has a support surface for supporting the carrying surface of the tongue profile at the lower groove wall, and the complementary {00512913 }10groove profile is provided with a matching contact surface for the lower shoulder surface of the tongue profile;  
wherein the carrying surface of the tongue profile and the associated support surface of the groove profile are arranged parallel to the panel surface and the support surface is disposed in a region of the lower groove wall, that is opposite to the upper groove wall;  
wherein the contact surface provided for the lower shoulder surface of the tongue profile on the groove profile is flat and is provided with an inclination directed downwardly in the distal direction in the region of 2 to 10 degrees with respect to the panel surface;
wherein the contact surface (Fig. 4 of Cappelle) at the tongue top side is arranged parallel relative to the panel surface, wherein the internal surface complementary thereto of the upper groove wall of the groove profile is also arranged parallel to the panel surface, and the internal surface of the upper groove wall is larger than the support surface at the lower groove wall; {00512913 }11  
wherein the center of the internal surface of the upper groove wall is arranged closer to the groove bottom than the center of the support surface of the lower groove wall;  
wherein at the inside of the upper groove wall the groove profile has a cut-free relief portion towards its free end and the relief portion is such that the width of the groove increases towards the free end; 
wherein the free end of the tongue profile is in the form of an obtuse wedge-shaped cross-section and the wedge surface at the tongue top side and also the wedge surface at the tongue underside create space;  
wherein the wedge surface at the tongue underside is larger and provides a larger relief portion than the wedge surface at the tongue top side (embodiment of Fig. 4);
wherein the holding edge at the free end of the lower groove wall is provided with an edge surface and the edge surface is arranged on a level which for a snapping locking action makes it possible to slidingly move the tongue underside of a complementary panel over {00512913 }12the edge surface and in so doing to bring the tongue top side of the tongue profile into contact with the relief portion at the inside of the upper groove wall;  
wherein the tongue underside has a concave contour between its carrying surface and its shoulder surface, and in the assembled state of two panels a free space is formed between the concave contour of the tongue underside and the lower groove wall;   
wherein in the assembled state of two complementary panel edges at least three pairings of contact surfaces are formed in the lower portion of the complementary panel edges in the assembled state of two panels, a contact surface pairing is formed from the contact surface of the tongue top side paired with the internal surface at the upper groove wall of the groove profile, and at least one second contact surface pairing is formed from the shoulder surface of the tongue underside paired with the contact surface of the lower groove wall of the groove profile, and in the assembled state of two panels a free space is formed between each of the three contact surface pairings; and
wherein provided beneath the groove bottom of the groove profile in the region of the proximal end of the lower groove wall at the panel underside is a slot extending parallel to the panel edge.
Refer to Fig. 4 of Cappelle reproduced below clearly showing the tongue-groove connection in the lower panel as claimed.

    PNG
    media_image3.png
    324
    549
    media_image3.png
    Greyscale

At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute the tongue-groove connection in the lower panel as taught by Cappelle for that of Wallin in order to provide more than one locked position that can be snap coupled and wherein faults in installation can be avoided (Background including para. 0007 and 0008 of Cappelle).

Allowable Subject Matter
Claim 61 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art, for example US 6216409 and US 6385936, discloses a wedge shaped gap of small angle. However, the prior art does not specify wherein the wedge angle is in the region of 1° and 5°. While the examiner can speculate as to the angle disclosed in the prior art, it is not expressly disclosed, and further, it would not be obvious to modify the prior art of record to include specifically a wedge angle of 1° to 5°.

Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of Wallin does not disclose obtuse and counterpart obtuse butting surfaces. The examiner has labeled them in the figures above.
Regarding applicant’s argument that Wallin has play between joint components and the instant invention does not, the original disclosure makes no mention of play or lack thereof between components. Irrespectively, Wallin suggests wherein the parts may or may not have play therebetween for purposes of shrinkage and swelling. In environments where swelling and shrinkage are not anticipated, there would be no reason to provide play within the joint of Wallin.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633